Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3-10, 12-18, and 20 are pending. Claims 2, 11, and 19 are canceled by Applicant. Claims 21-23 are newly added by Applicant.
Examiner Notes
Examiner cites particular paragraphs and/or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

USPTO Automated Interview Request (AIR)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Applicant’s Reply Not Fully Responsive
Applicant’s reply filed on 01/14/2022 is not fully responsive (see 37 CFR 1.111) to the prior office action dated 10/14/2021 because of the following omission(s) or matter(s): A complete response to a non-statutory double patenting (NDP) rejection is either a reply by Applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 804 and 1490 for a discussion of terminal disclaimers). Such a response is required even when the non-statutory double patenting rejection is provisional. As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. The above-mentioned reply appears to be a bona fide attempt to provide a complete response to the above-mentioned prior office action, but through an apparent oversight or inadvertence, consideration of some matter or compliance with some requirement has been omitted. Applicant 

Claim Objections
As per claim 1, in ll. 8 “at” should be “by”. Appropriate correction is required.

As per claim 18, in ll. 9 “at” should be “by”. Appropriate correction is required.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

A terminal disclaimer may be effective to overcome a provisional obviousness-type double patenting rejection over a pending application (37 CFR 1.321(b) and (c)). A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



	A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Lonqi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Betq, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).


As per claims 1, 3-10, 12-18, and 20-23 they are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, 8, 10-12, and 15 of U.S. Patent No. 9,898,499 in view of Smith (US 2005/0044254) (as previously cited) in view of De Bonet et al. (US 7,840,691) (hereinafter De Bonet as previously cited).

The present application is a continuation of U.S. Patent No. 9,898,499, having the same inventive entity, assignee, and with identical disclosures. Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of claims 1-5, 8-12, and 15-17 of U.S. Patent No. 9,898,499 contain, and have obvious substantially similar limitations of claims 1, 6-8, 14-17, and 21-23 of the Instant Application (See MPEP 804). A table has been constructed below to illustrate this:

Instant Application
U.S. Patent No. 9,898,499

retrieving, by the data processing system, a first set of multimedia content identifiers having a first sequential order and a first category from a first multimedia server, wherein each of the first set of multimedia content identifiers includes a plurality of multimedia parameters, wherein the first set of multimedia content identifiers is used to create a plurality of schedules for media distribution;
retrieving, at the data processing system, a second set of multimedia content identifiers having a second sequential order and a second category from a second multimedia server, wherein each of the second set of multimedia content identifiers includes a plurality of multimedia parameters;




determining, by the data processing system, whether a conflicts exists in the chronological scheduling order, wherein a conflict exists when at least one multimedia parameter for a multimedia content identifier of the first set and at least one multimedia parameter for a multimedia content identifier of the second set has substantially equivalent data values within a first predetermined number of slot positions in the chronological scheduling order;
based on a determination that a conflict exists, exchanging, by the data processing system, a slot position of either of the one of the multimedia content identifiers of the first set and the multimedia content identifier of the second set with another corresponding multimedia content identifier of either of the 
producing, by the data processing system, a modified chronological scheduling order.

Claim 6. The method of claim 1, further comprising:
modifying the first sequential order or the second sequential order of either of the first set and the second set based on the exchanging the position of either of the one of the first set and the second set of the multimedia content identifiers.

Claim 7. The method of claim 1, wherein the combining the first set and the second set of the multimedia content identifiers includes interlacing the first set and the second set of the multimedia content identifiers.



Claim 8. The method of claim 7, wherein the interlacing is substantially random.

Claim 21. The method of claim 1, wherein at least one multimedia parameter of the plurality of multimedia parameters is selected from a group consisting of: multimedia genre data: multimedia artist data: multimedia author data: multimedia album data: and multimedia data.


retrieving a first set of multimedia content identifiers having a first sequential order and a first category, wherein each of the first set of multimedia content identifiers includes at least one multimedia parameter;



retrieving a second set of multimedia content identifiers having a second sequential order and a second category, wherein each of the second set of multimedia content identifiers includes at least one multimedia parameter, wherein a ratio of the number of multimedia content identifiers in the first set to the number of multimedia content identifiers in the second set is based on licensing fees of the multimedia content;

when a conflict occurs with the at least one multimedia parameter of one of the first set of the multimedia content identifiers and the at least one multimedia parameter of one of the second set of the multimedia content identifiers by having equivalent data values within a predetermined number of slot values of the at least the portion of the chronological scheduling order:

producing a modified chronological scheduling order by exchanging a slot position of either of the one of the first set and the one of the second set of the multimedia content identifiers with another corresponding one of the either of the first set and the second set of the multimedia content identifiers based upon the 
scheduling the multimedia content based on the modified chronological scheduling order; and
airplaying the multimedia content.

Claim 3. The method of claim 1 further comprising:
modifying the first sequential order or the second sequential order of either of the first set and the second set by exchanging the position of either of the one of the first set and the second set of the multimedia content identifiers.

Claim 4. The method of claim 1, wherein the combining the first set and the second set of the multimedia content identifiers on a scheduling order further comprises:
combining the first set and the second set of the multimedia identifiers on an interlacing basis.

Claim 5. The method of claim 4, wherein the interlacing basis is random.

Claim 2. The method of claim 1, wherein the at least one multimedia parameter comprises at least one of: multimedia genre data; multimedia artist data; multimedia author data; and multimedia album data.


The claims of U.S. Patent No. 9,898,499 do not explicitly teach wherein each slot position has an associated slot number and wherein the one or more conflicts include at least one multimedia parameter of the first set and the second set having substantially equivalent data values within a predetermined number of slot values of the at least the portion of the chronological scheduling order.

However, Smith teaches wherein the one or more conflicts include at least one multimedia parameter of the first set and the second set having substantially equivalent data values within a predetermined number of slot values of the at least the portion of the chronological scheduling order ([0072] determine a conflict exists if one or more tracks or artists are repetitive within a time period).

Smith and the claims of U.S. Patent No. 9,898,499 are both concerned with scheduling multimedia. The claims of U.S. Patent No. 9,898,499 teach creating a mixed media schedule by combining different media schedules while Smith teaches determining that a media conflict exists if one or more tracks or artists are repetitive within a time period. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of U.S. Patent No. 9,898,499 in view of Smith because it would improve the user experience by ensuring that the music player does not become irritating to a listener by excessive repetition of the same track or artist.

The claims of U.S. Patent No. 9,898,499 and Smith do not explicitly teach wherein each slot position has an associated slot number.

However, De Bonet teaches wherein each slot position has an associated slot number (col. 14, ll. 28-31).

De Bonet and the claims of U.S. Patent No. 9,898,499 are both concerned with scheduling multimedia. The claims of U.S. Patent No. 9,898,499 teach creating a mixed media schedule by combining different media schedules while De Bonet teaches that each multimedia content has an identification number. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of U.S. Patent No. 9,898,499 and Smith in view of De Bonet because it would allow the database system to filter out content that is not appropriate for a particular user.

As per claim 3, Smith teaches wherein the conflict includes at least one multimedia parameter of the second set having one or more incompatible data values, wherein an incompatible data value is a data value of at least one multimedia parameter of the second set having a different value than the same multimedia parameter of the first set ([0072] resolve multimedia scheduling conflict by delaying playback of conflicting tracks or insert other tracks or requests into the schedule e.g. incompatible data values are the same track being played at different times e.g. twice in a row).

As per claim 4, Smith teaches wherein the media comprises at least one of: video media; audio media; and music media ([0007]; [0031]; [0033]; [0048]; [0085]).

As per claim 5, Smith teaches wherein the plurality of multimedia parameters are selected from a group including at least one of a theme, a category ([0017] particular types of tracks and artists) while De Bonet teaches a twofer (col. 24, ll. 66-67 to col. 25, ll. 1-3).

As per claim 9, Smith teaches wherein the interlacing is determined based upon an algorithm, wherein the algorithm is at least partially based on a predetermined relationship between a plurality of multimedia parameters ([0072] resolve multimedia scheduling conflict by delaying playback of conflicting tracks or insert other tracks or requests into the schedule i.e. predetermined relationship between the multimedia parameters).

As per claims 10 and 18, they are apparatus and computer-readable medium claims of the method of claim 1 having substantially similar limitations and are therefore rejected using the 

As per claim 12, it has similar limitations as claim 3 and is therefore rejected using the same rationale.

As per claim 13, it has similar limitations as claim 4 and is therefore rejected using the same rationale.

As per claims 14-16, they are apparatus claims of the method of claims 6-8 having substantially similar limitations and are therefore rejected using the same rationale as claims 6-8. The tables have been omitted for the sake of brevity as they would be substantially similar as the one provided above for claims 6-8 using claims 10-12 respectively of U.S. Patent No. 9,898,499 in view of Smith in view of De Bonet.

As per claim 17, it has similar limitations as claim 9 and is therefore rejected using the same rationale.

As per claim 20, it has similar limitations as claim 3 and is therefore rejected using the same rationale.

As per claim 22, it has similar limitations as claim 21 and is therefore rejected using the same rationale.

As per claim 23, it has similar limitations as claim 21 and is therefore rejected using the same rationale.

As per claims 1, 3-8, 10, 12-16, 18, and 20-23 they are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6, 9-14, and 17-20 of U.S. Patent No. 10,614,060 in view of De Bonet.

The present application is a continuation of U.S. Patent No. 10,614,060, having the same inventive entity, assignee, and with identical disclosures. Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of claims 1-6, 9-10, 9-14, and 17-20 of U.S. Patent No. 10,614,060 contain, and have obvious substantially similar limitations of claims 1, 3-8, 10, 12-16, 18, and 20-23 of the Instant Application (See MPEP 804). A table has been constructed below to illustrate this:

Instant Application
U.S. Patent No. 10,614,060
Claim 1. A method for use in a data processing system including one or more processing modules of one or more computing devices, the method comprises:
retrieving, by the data processing system, a first set of multimedia content identifiers having a first sequential order and a first 
retrieving, at the data processing system, a second set of multimedia content identifiers having a second sequential order and a second category from a second multimedia server, wherein each of the second set of multimedia content identifiers includes a plurality of multimedia parameters;
combining, by the data processing system, the first set and the second set of the multimedia content identifiers to produce a chronological scheduling order having a plurality of slot positions, wherein each slot position has an associated slot number;
determining, by the data processing system, whether a conflicts exists in the chronological scheduling order, wherein a conflict exists when at least one multimedia parameter for a 

based on a determination that a conflict exists, exchanging, by the data processing system, a slot position of either of the one of the multimedia content identifiers of the first set and the multimedia content identifier of the second set with another corresponding multimedia content identifier of either of the first set and the second set of the multimedia content identifiers according to a second predetermined number of slot value positions to resolve the conflict; and
producing, by the data processing system, a modified chronological scheduling order.
















Claim 6. The method of claim 1, further comprising: modifying the first sequential order or the second sequential order of either of the first set and the second set based on the exchanging the position of either of the one of the first set and the second set of the multimedia content identifiers.




Claim 8. The method of claim 7, wherein the interlacing is substantially random.

Claim 21. The method of claim 1, wherein at least one multimedia parameter of the plurality of multimedia parameters is selected from a group consisting of: multimedia genre data: multimedia artist data: multimedia author data: multimedia album data: and multimedia data.

retrieving, at the automated scheduling system, a first set of multimedia content identifiers having a first sequential order, wherein the first 
retrieving, at the automated scheduling system, a second set of multimedia content identifiers having a second sequential order, wherein the second sequential order is different than the first sequential order, wherein each of the second set of multimedia content identifiers includes at least one multimedia parameter;

creating a first airplay schedule by combining, at the automated scheduling system, the first set and the second set of the multimedia content identifiers to produce at least a portion of a chronological scheduling order having a plurality of slot positions;
determining, by the automated scheduling system, that one or more conflicts exist in the at least a portion of a chronological scheduling order;

modifying, at the automated scheduling system, the first sequential order of the first set of multimedia content identifiers to have a third sequential order, wherein the third sequential order is different than the first sequential order and the second sequential order, wherein the third sequential order resolves at least one of the one or more conflicts in the chronological scheduling order to produce a modified portion of the chronological scheduling order;
retrieving, at the automated scheduling system, a third set of multimedia content identifiers having a fourth sequential order, wherein the fourth sequential order is different than the first sequential order, the second sequential order 
reusing the first set of multimedia identifiers to create a second airplay schedule by combining the first set of multimedia identifiers having the third sequential order and the third set of the multimedia content identifiers having the fourth sequential order to produce another at least a portion of the chronological scheduling order having a plurality of slot positions.

Claim 4. The method of claim 1, wherein the modifying the first sequential order to produce a first set of multimedia content identifiers having a third sequential order includes exchanging a position of at least one multimedia content identifier in one slot position of the plurality of slot positions with another slot position of the plurality of slot positions.



Claim 6. The method of claim 5, wherein the interlacing is random.

Claim 3. The method of claim 1, wherein the at least one multimedia parameter comprises at least one of multimedia genre data; multimedia artist data; multimedia author data; and multimedia album data.


The claims of U.S. Patent No. 10,614,060 do not explicitly teach wherein each slot position has an associated slot number.

However, De Bonet teaches wherein each slot position has an associated slot number (col. 14, ll. 28-31).

De Bonet and the claims of U.S. Patent No. 10,614,060 are both concerned with scheduling multimedia. The claims of U.S. Patent No. 10,614,060 teach creating a mixed media schedule by combining different media schedules while De Bonet teaches that each multimedia content has an identification number. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of U.S. Patent No. 10,614,060 and Smith in view of De Bonet because it would allow the database system to filter out content that is not appropriate for a particular user.

As per claim 3, De Bonet teaches wherein the conflict includes at least one multimedia parameter of the second set having one or more incompatible data values, wherein an incompatible data value is a data value of at least one multimedia parameter of the second set having a different value than the same multimedia parameter of the first set (col. 9, ll. 56-61 resolve conflicts when two different types of content are supposed to occur at the same time).

As per claim 4, De Bonet teaches wherein the media comprises at least one of: video media; audio media; and music media (col. 2, ll. 62-64; col. 7, ll. 17-48).

As per claim 5, De Bonet teaches wherein the plurality of multimedia parameters are selected from a group including at least one of a theme, a category (col. 2, ll. 62-64; col. 7, ll. 17-48), and a twofer (col. 24, ll. 66-67 to col. 25, ll. 1-3).

As per claims 10 and 18, they are apparatus and computer-readable medium claims of the method of claim 1 having substantially similar limitations and are therefore rejected using the 

As per claim 12, it has similar limitations as claim 3 and is therefore rejected using the same rationale.

As per claim 13, it has similar limitations as claim 4 and is therefore rejected using the same rationale.

As per claims 14-16, they have similar limitations as claims 6-8 above and are therefore rejected using the same rationale. The tables have been omitted using the same rationale as above for claims 6-8 using claims 12-14 respectively of U.S. Patent No. 10,614,060 in view of De Bonet.

As per claim 20, it has similar limitations as claim 3 and is therefore rejected using the same rationale.

As per claim 22, it has similar limitations as claim 21 and is therefore rejected using the same rationale.

As per claim 23, it has similar limitations as claim 21 and is therefore rejected using the same rationale.

As per claims 9 and 17, they are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 9, and 17 of U.S. Patent No. 10,614,060 in view of De Bonet in view of Karaoguz et al. (US 2005/0108770) (hereinafter Karaoguz as previously cited).

As per claim 9, the claims of U.S. Patent No. 10,614,060 and De Bonet do not explicitly teach wherein the interlacing is determined based upon an algorithm, wherein the algorithm is at least partially based on a predetermined relationship between a plurality of multimedia parameters.

However, Karaoguz further teaches wherein the interlacing is determined based upon an algorithm, wherein the algorithm is at least partially based on a predetermined relationship between a plurality of multimedia parameters ([0062]-[0063] reschedule multimedia with conflicts i.e. at least two multimedia contents have the same time slot i.e. predetermined relationship between them).

Karaoguz and the claims of U.S. Patent No. 10,614,060 are both concerned with scheduling multimedia. The claims of U.S. Patent No. 10,614,060 teach creating a mixed media schedule by combining different media schedules while Karaoguz teaches rescheduling multimedia content to resolve scheduling conflicts. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of U.S. Patent No. 10,614,060 and De Bonet in view of Karaoguz because it would 

As per claim 17, it has similar limitations as claim 9 and is therefore rejected using the same rationale.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-10, 12-18, and 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.
As per claim 1, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is a process, machine, manufacture, or composition of matter (Step 1). The claim recites an abstract idea because the “wherein the…distribution” limitation recited in ll. 5-7, the “combining…positions” limitations recited in ll. 12-14, and the “determining…order” limitations recited in ll. 16-29 can be considered mental processes (concepts performed in the human mind including an observation, evaluation, judgment, and/or opinion). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind or via pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites 

As per claims 3-9 and 21, they are dependent upon claim 1 and include all the limitations of claim 1. Therefore claims 3-9 and 21 recite the same abstract idea of claim 1. Claims 3-9 and 21 recite additional mental processes (e.g. modifying and interlacing) and non-functional descriptive language (e.g. defining incompatible data value, media, multimedia parameter, and the interlacing). Therefore the aforementioned claims 3-9 and 21 are also directed to patent ineligible subject matter for the same reasons as identified in claim 1.

As per claims 10, 12-18, 20, and 22-23 they have similar limitations as claims 1, 3-9 and 21 and are therefore rejected using the same rationale.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-10, 12-15, 17-18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Karaoguz in view of Smith in view of De Bonet.

As per claim 1, Karaoguz teaches the invention substantially as claimed including a method for use in a data processing system including one or more processing modules of one or more computing devices, the method comprises: 
	retrieving, by the data processing system, a first set of multimedia content identifiers having a first sequential order and a first category ([0013] images, video, audio e.g. different multimedia categories and series of pictures e.g. sequential order; [0064]-[0066] indexing media e.g. sequential ordering, and different types of media e.g. categories) from a first multimedia server ([0045]), wherein each of the first set of multimedia content identifiers includes a plurality of multimedia parameters ([0059]-[0060] media content categories), wherein the first set of multimedia content identifiers is used to create a plurality of schedules for media distribution (fig. 1C and [0054] create different media schedules with different content categories and time slot orderings and [0017] and [0020] identify personal media content and broadcast media content and schedule both types of content);
	retrieving, at the data processing system, a second set of multimedia content identifiers having a second sequential order and a second category ([0013] images, video, audio e.g. different multimedia categories and series of pictures e.g. sequential order; [0064]-[0066] indexing media e.g. sequential ordering, and different types of media e.g. categories) from a second multimedia server ([0045]), wherein each of the second set of multimedia content identifiers includes a plurality of multimedia parameters ([0059]-[0060] media content categories and [0017] and [0020] identify personal media content and broadcast media content and schedule both types of content); 
	combining, by the data processing system, the first set and the second set of the multimedia content identifiers to produce a chronological scheduling order having a plurality of combine different media contents to arrive at a mixed media content schedule);
	determining, by the data processing system, whether a conflict exists in the chronological scheduling order ([0062]-[0063] determine that a scheduling conflict would exist);
	based on a determination that a conflict exists, exchanging, by the data processing system, a slot position of either of the one of the multimedia content identifiers of the first set and the multimedia content identifier of the second set with another corresponding multimedia content identifier of either of the first set and the second set of the multimedia content identifiers according to a second predetermined number of slot positions to resolve the conflict ([0062]-[0063] reschedule media contents in order to eliminate scheduling conflicts); and 
	producing, by the data processing system, a modified portion of the chronological scheduling order ([0062]-[0063] automatically reschedule media to eliminate conflicts thereby resulting in a produced rescheduled media schedule that is scheduled).

Karaoguz does not explicitly teach wherein each slot position has an associated slot number and wherein a conflict exists when at least one multimedia parameter for a multimedia content identifier of the first set and at least one multimedia parameter for a multimedia content identifier of the second set has substantially equivalent data values within a predetermined number of slot positions in the chronological scheduling order.

However, Smith teaches wherein a conflict exists when at least one multimedia parameter for a multimedia content identifier of the first set and at least one multimedia parameter for a multimedia content identifier of the second set has substantially equivalent data values within a determine a conflict exists if one or more tracks or artists are repetitive within a time period).

Smith and Karaoguz are both concerned with scheduling multimedia. Karaoguz teaches creating a mixed media schedule by combining different media schedules while Smith teaches determining that a media conflict exists if one or more tracks or artists are repetitive within a time period. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karaoguz in view of Smith because it would improve the user experience by ensuring that the music player does not become irritating by excessive repetition of the same track or artist.

Karaoguz and Smith do not explicitly teach wherein each slot position has an associated slot number.

However, De Bonet teaches wherein each slot position has an associated slot number (col. 14, ll. 28-31).

De Bonet and Karaoguz are both concerned with scheduling multimedia. Karaoguz teaches creating a mixed media schedule by combining different media schedules while De Bonet teaches that each multimedia content has an identification number. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karaoguz and Smith in view of De Bonet because it would allow the database system to filter out content that is not appropriate for a particular user.

As per claim 3, Karaoguz further teaches the method of claim 1, wherein the one or more conflicts include at least one multimedia parameter of the second set having one or more incompatible data values, wherein an incompatible data value is a data value of at least one multimedia parameter of the second set having a different value than the same multimedia parameter of the first set ([0062]-[0063] different types of media are attempting to be scheduled within the same time slot).

As per claim 4, Karaoguz further teaches wherein the media comprises at least one of: video media; audio media; and music media (fig. 1B-1C different types of media).

As per claim 5, Karaoguz further teaches wherein the at least one multimedia parameter is selected from a group including at least one of a theme, a category (fig. 1B-1C different types of media).

Karaoguz and Smith do not explicitly teach a twofer.

However, De Bonet teaches a twofer (col. 24, ll. 66-67 to col. 25, ll. 1-3).

De Bonet and Karaoguz are both concerned with multimedia scheduling. Karaoguz teaches creating a mixed media schedule by combining different media schedules while De Bonet teaches a twofer. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karaoguz and Smith in view 

As per claim 6, Karaoguz further teaches the method of claim 1, further comprising: modifying the first sequential order or the second sequential order of either of the first set and the second set based on the exchanging the position of either of the one of the first set and the second set of the multimedia content identifiers ([0062]-[0063] reschedule media contents in order to eliminate scheduling conflicts).

As per claim 7, Karaoguz further teaches wherein the combining the first set and the second set of the multimedia content identifiers includes interlacing the first set and the second set of the multimedia content identifiers (fig. 1B-1C; [0052]; [0055]; [0060]; [0102] combine different media contents to arrive at a mixed media content schedule).

As per claim 9, Karaoguz further teaches wherein the interlacing is determined based upon an algorithm, wherein the algorithm is at least partially based on a predetermined relationship between a plurality of multimedia parameters ([0062]-[0063] reschedule multimedia with conflicts i.e. at least two multimedia contents have the same time slot i.e. predetermined relationship between them).

As per claim 10, it has similar limitations as claim 1 and is therefore rejected using the same rationale.

As per claim 12, it has similar limitations as claim 3 and is therefore rejected using the same rationale.

As per claim 13, it has similar limitations as claim 4 and is therefore rejected using the same rationale.

As per claim 14, it has similar limitations as claim 6 and is therefore rejected using the same rationale.

As per claim 15, it has similar limitations as claim 7 and is therefore rejected using the same rationale.

As per claim 17, it has similar limitations as claim 9 and is therefore rejected using the same rationale.

As per claim 18, it has similar limitations as claim 1 and is therefore rejected using the same rationale.

As per claim 20, it has similar limitations as claim 3 and is therefore rejected using the same rationale.

As per claim 21, Smith teaches wherein at least one multimedia parameter of the plurality of multimedia parameters is selected from a group consisting of: multimedia genre data: 

As per claim 22, it has similar limitations as claim 21 and is therefore rejected using the same rationale.

As per claim 23, it has similar limitations as claim 21 and is therefore rejected using the same rationale.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Karaoguz in view of Smith in view of De Bonet as applied to claims 7 and 15 respectively above in view of Giacalone.

As per claim 8, Karaoguz, Smith, and De Bonet do not explicitly teach wherein the interlacing is substantially random.

However, Giacalone teaches wherein the interlacing is substantially random ([0065]).

Giacalone and Karaoguz are both concerned with multimedia scheduling. Karaoguz teaches creating a mixed media schedule by combining different media schedules while Giacalone teaches randomly scheduling multimedia items. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karaoguz, Smith, and De Bonet in view of Giacalone because it would improve the 

As per claim 16, it has similar limitations as claim 8 and is therefore rejected using the same rationale.

Response to Arguments
All of Applicant's arguments have been fully considered and are not persuasive. 

On pg. 11 of the Remarks, Applicant fails to properly respond to the examiner’s outstanding double patenting rejections. A complete response to a non-statutory double patenting (NDP) rejection is either a reply by Applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 804 and 1490 for a discussion of terminal disclaimers). Such a response is required even when the non-statutory double patenting rejection is provisional. As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. The rejection is hereby maintained and Applicant’s arguments are rebutted.

In the Remarks on pg. 12, Applicant argues that the retrieving step could not be performed entirely by a human. The examiner respectfully submits that for example in claim 1, the “retrieving…category” limitation recited in ll. 3-4, and the “retrieving…category” limitation recited in ll. 8-9 are extra-solution activity (see MPEP 2106.05(g)) insufficient to amount to significantly more than the abstract idea because the additional limitations only retrieve information in memory which is a well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d)II.iv. (Step 2B). Therefore Applicant’s argument is rebutted and the rejection is maintained.

On pg. 12 of the Remarks, Applicant argues that the examiner has not analyzed how the claims are not integrated into a practical application. The examiner respectfully disagrees. The examiner maintains that the recited generic additional computer elements of the claims do not add meaningful limitations to the abstract idea itself while amounting to simply implementing the abstract idea on a generic computer using generic computer hardware and/or software. As a result, the abstract idea judicial exception is generally linked to a particular technological environment or field of use (see MPEP 2016.05(h)) thereby failing to provide any limitations that are indicative of integration into a practical application. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The generic computing components do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and result in merely applying the exception using the aforementioned generic computing hardware/software. Therefore, Applicant’s claims are in fact directed to a judicial exception to patent eligibility. Applicant’s argument is hereby traversed and the rejection is maintained.

On pg. 14 of the Remarks, Applicant alleges that Karaoguz does not teach multimedia content identifiers. The examiner respectfully disagrees. Karaoguz in at least the abstract, [0017], [0020], [0039], and [0102] discloses information identifying the mixed media content. Applicant’s argument is hereby rebutted and the rejection is maintained.

In the Remarks on pg. 15, Applicant argues that Karaoguz is concerned with overlapping content during the same time period whereas for the instant claims the conflict is for a scheduling order that cannot have an overlap conflict. The examiner respectfully disagrees. In the instant claims the multimedia content identifier of the first and second sets could be interpreted as a time in the schedule which could be equivalent. Therefore the two multimedia contents could be scheduled at the same time thereby producing the overlapping conflict. Contrary to Applicant’s assertion, there is nothing in the recited claims that would preclude the above mentioned situation from occurring. Furthermore, Applicant’s arguments against merely the Karaoguz references is insufficient because one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Smith in [0072] teaches resolving multimedia scheduling conflicts to avoid the same track being played twice in a row. Here the conflict exists when at least one multimedia parameter of a first set (e.g. a track) and a second set has substantially equivalent data values (e.g. a repeat of the track) within a first predetermined number of slot positions in the chronological scheduling order (e.g. twice in a row or back to back in a chronological scheduling 

On pg. 15 of the Remarks, Applicant alleges that Karaoguz is silent as to exchanging media or multimedia content identifiers. The examiner respectfully disagrees. Karaoguz in at least [0062]-[0063] teaches re-scheduling (i.e. exchanging) the programs involved in the conflict. In fact [0063] explicitly recites “media exchange software platform” which conducts the aforementioned re-scheduling. The examiner treats re-scheduling and exchanging as synonyms. The time (i.e. identifier) and the program itself (i.e. content) are rescheduled/exchanged. Furthermore, even Smith in at least [0072] discloses a conflict resolution process of delaying playback of conflicting tracks by either inserting other requests or different tracks into the schedule which are all equivalent to rescheduling or exchanging media time slots of media within a schedule to resolve a scheduling conflict. Lastly De Bonet in at least col. 6, ll. 34 teaches an audio element identifier (ID), col. 8, ll. 34-42 teaches a database of audio element records each containing the aforementioned IDs, col. 11, ll. 11-15 teaches retrieving audio elements by IDs, col. 13, ll. 66 to col. 14, ll. 1-2 teaches an ID for the particular broadcast content, and col. 14, ll. 30-31 teaches the ID providing an identification number for each audio element. All of Applicant’s arguments are hereby traversed and all of the rejections are maintained.

Relevant Art Not Cited
The following reference(s) are not cited but are considered pertinent to Applicant’s disclosure.

Biderman (US 2006/0163358) discloses identifying a conflict between two different multimedia content selections and resolving the conflict.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 5712723721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





	
/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            February 2, 2022